DETAILED ACTION
This office action is in response to Preliminary Amendment filed on Nov. 30, 2020.
Claims 1-20 have been cancelled.
Claims 21-40 are pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 32-36 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter. More specifically, the instant claim 32 is rejected under 35 U.S.C. 101 because the claimed “computer-readable storage medium” may be interpreted as comprising non-statutory propagation media. Such as propagation media may be used to store information and may be accessed by a computer. Accordingly, the term “computer-readable storage medium” is not limited by the specification so as to preclude an interpretation of the claimed “computer-readable storage medium” as non-statutory propagation media. To overcome this rejection, applicant is directed to amend the instant claim to recite a “non-transitory computer-readable storage medium.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25-32, and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over by Righetto et al. (US Patent No. 10,706,212 B1 hereinafter “Righetto”), and in view of Pigat et al. (US Pub. No. 20160291814 A1 hereinafter “Pigat”) and Illobre et al. (US Pub. No. 20150339038 A1 hereinafter “Illobre”)
Per claim 21 (New)
A method for using a virtual machine to unify different rendering techniques, of two or more applications, into a single rendering path, the method comprising:
Righetto discloses
injecting a wrapper between A) the two or more applications and B) an operating system of the virtual machine (See Fig.2 and col.8 lines 44-48 “The layer relationship arrangement 200 includes a representation 202 of graphics hierarchy layers, which may include an OS layer 204, a platform view layer 206 [a wrapper], a presentation application layer 208, and a user layer 210.”, wherein the two or more applications provide display output to one or more windows managed by the operating system of the virtual machine (col.6 lines 65-67 “the content presentation application 110 may provide a separate presentation application layer 132 that provides user interface features of the presentation application 110 for presentation on the display 104.”) 
overlaying first additional display information on the captured first contents; and sending the captured first contents, with the overlaid first additional display information, to a rendering system for presentation on a display (col.7 lines 7-11 “an assembled composited image 136 may be presented on the display 104 that includes the rendered content portions 116 and 118, as well as the presentation application UI features 126, 128 and 130, and any OS features”)
Righetto does not disclose
obtaining, via the wrapper, a first window handle for a first window output to by a first application, of the two or more applications, wherein the output of the first application uses a first rendering technique.
But Pigat discloses
obtaining, via the wrapper, a first window handle for a first window output to by a first application, of the two or more applications, wherein the output of the first application uses a first rendering technique ([0021] “the service application(s) 102 performs all of the application logic and is responsible for remoting of a rendered display output of the service application(s)”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Righetto and teaching of Pigat including obtaining, via the wrapper, a first window handle for a first window output to by a first application, of the two or more applications, wherein the output of the first application uses a first rendering technique in order to provide client applications with the information needed to create user interfaces on their respective client devices.
Righetto and Pigat do not disclose
capturing first contents of the first window by causing the wrapper to request a first surface associated with the first window handle.
But Illobre discloses
capturing first contents of the first window by causing the wrapper to request a first surface associated with the first window handle ([0030] “how DWM handles window composition depending on how the rendering mechanism the window uses: “DirectX window redirection is handled by having the DirectX system, when it's determining what surface to provide the app with to render to” & [0099] “A DWM wrapper component extends existing functionality of the DWM API by providing access to undocumented functions in the desktop window manager system in order to capture windows from applications rendered with DirectX.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Righetto and Pigat and further including capturing first contents of the first window by causing the wrapper to request a first surface associated with the first window handle as taught by Illobre in order to share a surface between the DirectX client application process and capture windows from applications rendered with DirectX.

Per claim 25 (New)
The rejection of claim 21 is incorporated
Righetto and Pigat do not disclose
wherein the operating system is a Windows operating system, and wherein the capturing the contents of the first window is performed by requesting surface information from a Windows composition manager of the Windows operating system.
But Illobre discloses
the operating system is a Windows operating system, and wherein the capturing the contents of the first window is performed by requesting surface information from a Windows composition manager of the Windows operating system ([0025] “Since Windows Vista, Windows uses the Desktop Window Manager (DWM) to render its graphical interface. DWM is a compositing window manager.” & [0030] “this approach only works in Vista and for WPF/Direct3D applications, indicating that these entry points only work with the surfaces shared between DirectX based applications and DWM.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Righetto and Pigat and further including the operating system is a Windows operating system, and wherein the capturing the contents of the first window is performed by requesting surface information from a Windows composition manager of the Windows operating system as taught by Illobre in order to share a surface between the DirectX client application process and capture windows from applications rendered with DirectX.

Per claim 26 (New)
The rejection of claim 21 is incorporated
Righetto and Pigat do not disclose
wherein the capturing the first contents of the first window is performed by obtaining unified contents of a video frame buffer associated with the first application.
Illobre discloses
the capturing the first contents of the first window is performed by obtaining unified contents of a video frame buffer associated with the first application ([0041] “intercepting the graphical information corresponding to the target object includes copying a function call from the window manager to the graphics framework to a capture buffer”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Righetto and Pigat and further including the capturing the first contents of the first window is performed by obtaining unified contents of a video frame buffer associated with the first application as taught by Illobre in order to intercept the graphical information corresponding to the target object comprises copying a function call from the window manager to the graphics framework to a capture buffer.

Per claim 27 (New)
The rejection of claim 21 is incorporated
Righetto and Pigat do not disclose
wherein capturing the contents of the first window is performed in a manner that is not specific to the first rendering technique.
But Illobre discloses
capturing the contents of the first window is performed in a manner that is not specific to the first rendering technique ([0014] “Most applications do not implement the PrintWindow message call correctly leaving images of windows rendered with incorrect transparencies or missing elements.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Righetto and Pigat and further including capturing the contents of the first window is performed in a manner that is not specific to the first rendering technique as taught by Illobre in order to determine what surface to provide the app with to render to, make calls to the DWM as taught by Illobre in order to share a surface between the DirectX client application process, and the DWM processes.

Per claim 28 (New)
The rejection of claim 27 is incorporated
Righetto and Pigat do not disclose
wherein capturing the contents of the first window is not specific to the first rendering technique by the capturing being independent of the first rendering technique and independent of a rendering path used by the first application program.
But Illobre discloses
capturing the contents of the first window is not specific to the first rendering technique by the capturing being independent of the first rendering technique and independent of a rendering path used by the first application program ([0091] “Due to optimizations in rendering of graphic card libraries (such as DirectX and OpenGL)” & [0106] “the libraries have independent components for each word-size (32- or 64-bit systems) to wrap 32- and 64-bit systems”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Righetto and Pigat and further including capturing the contents of the first window is not specific to the first rendering technique by the capturing being independent of the first rendering technique and independent of a rendering path used by the first application program as taught by Illobre in order to share a surface between the DirectX client application process, and the DWM processes.

Per claim 29 (New)
The rejection of claim 21 is incorporated
Righetto discloses
wherein the first application program is a video game (col.13 lines 52-55 “In addition, in some cases, the plug-in-generated content may be used to cause changes in other plug-in content and or the main content of the content item. As one example, suppose that a plug-in generates a game to a portion of a page of an electronic book.”)

Per claim 30 (New)
The rejection of claim 21 is incorporated
Righetto discloses
wherein the method is performed by a cloud- based gaming service (col.14 lines 32-34 “In FIG. 4, the distribution service 408 is illustrated as a network-based or cloud-based service, available over a public network such as the Internet.”)

Per claim 31 (New)
The rejection of claim 21 is incorporated
Righetto discloses
wherein the method is performed without incurring additional processing for making additional copies, in main memory or GPU memory, of image output of the first application program (col.6 lines 11-13 “the cross-platform module 112 may use the rendering and compositing API(s) 124 for hardware-accelerated rendering in conjunction with a GPU”)

Per claims 32 and 36
They are medium claims corresponding to the method claims 21 and 25 respectively and are rejected the same reason set forth in connection of the rejection of claims 21 and 25 above.

Per claims 37-40
They are system claims corresponding to the method claims 21, 26, 28, and 31 respectively and are rejected the same reason set forth in connection of the rejection of claims 21, 26, 28, and 31 above.


Allowable Subject Matter
Claims 22 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 23-24 and 34-35 are considered allowable subject matter by virtue of their dependence on allowable subject matter dependent claims 22 and 33.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250. The examiner can normally be reached Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        


/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191